Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 1 of 14 Page ID #:734


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                              Court Reporter:
            Rita Sanchez                               Not Reported

            Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
            None Present                               None Present

  Proceedings (In Chambers): ORDER DENYING DEFENDANTS’ MOTION TO
                             DISMISS PLAINTIFF’S FIRST AMENDED
                             COMPLAINT [55]

        Before the Court is Defendants Borderland Traders LLC, Suerte y Salud LLC,
  La Tia Mana, and Jose De Jesus Garcia’s (“Defendants”) Motion to Dismiss Plaintiff
  Pastor Villareal Inc.’s (“PV”) First Amended Complaint (the “Motion”), filed on
  August 10, 2020. (Docket No. 55). PV filed an opposition on September 28, 2020.
  (Docket No. 69). Defendants filed a reply on October 5, 2020. (Docket No. 70).
  Defendants seek dismissal pursuant to Rules 12(b)(1), 12(b)(6), and 12(b)(7) of the
  Federal Rules of Civil Procedure.

        The Motion was noticed to be heard on October 19, 2020. The Court read and
  considered the papers on the Motion and deemed the matter appropriate for decision
  without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. Vacating the
  hearing is also consistent with General Order 20-09 arising from the COVID-19
  pandemic.

         For the reasons set forth below, the Motion is DENIED. PV sufficiently pled
  plausible claims for fraudulent registration of the marks at issue and has standing to
  bring the action. PV’s unfair competition claims, which are derivative of the
  fraudulent registration claims, also fall within the ambit of the Court’s jurisdiction.



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 2 of 14 Page ID #:735


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

  I.    BACKGROUND

         To appropriately address a procedural argument PV raises, the Court provides a
  detailed procedural background of the action in addition to the relevant factual
  allegations.

        A.     Procedural Background

        On November 15, 2018, PV filed this action for Lanham Act violations against
  Defendants in the District of New Jersey. (See generally Complaint (Docket No. 1)).
  Defendants filed a pre-answer motion to dismiss or in the alternative to transfer venue.
  (Motion (“NJ Motion”) (Docket No. 8)). While not explicitly captioned as a Rule
  12(b)(2) motion, Defendants’ NJ Motion sought to dismiss the action for a lack of
  personal jurisdiction and did not assert any other Rule 12(b) defenses. (See NJ
  Motion).

          In response, PV agreed to voluntarily dismiss without prejudice in New Jersey
  and transfer the case to the Central District of California. (Docket Nos. 10, 12). The
  New Jersey district court did not address the personal jurisdiction argument in
  Defendants’ NJ Motion but granted the motion to transfer, and the case was transferred
  to this Court. (Docket Nos. 14, 16). Defendants subsequently filed an Answer to PV’s
  Complaint, in which they asserted — in substance, not in name — Rule 12(b)(1) and
  12(b)(6) defenses. (Answer (Docket No. 28)). These affirmative defenses asserted
  that PV lacked standing to bring claims on behalf of third parties and the Complaint’s
  allegations lacked sufficient specificity as to fraud and ownership. (Answer at 1-12).

         On August 11, 2020, the parties stipulated to allow PV to file a First Amended
  Complaint (FAC), which the Court approved. (Docket Nos. 47, 48). On August 10,
  2020, PV filed a FAC that added new claims for relief and asserted the factual
  allegations set forth below. (See generally FAC (Docket No. 45)).

        B.     Factual Background

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 3 of 14 Page ID #:736


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

         PV is a California corporation that does business as Innovacion Natural to sell
  and distribute products from Mexico. (FAC ¶¶ 1, 8-9). On information and belief,
  Jose Garcia is the sole owner of the corporate Defendants, which sell and distribute the
  same products as PV on the same ecommerce platforms — Amazon, Walmart, and
  eBay (“ecommerce platforms”). (Id. ¶¶ 5, 9). PV alleges that Defendants are its direct
  competitors, but there are many other independent retailers in the United States that
  also sell the same Mexican products. (Id. ¶¶ 9-10).

         PV alleges that Defendants registered the marks associated with these Mexican
  products, filed infringement notices and intellectual property violations for third
  parties’ uses of the marks on the ecommerce platforms, and precluded third parties
  from using the marks. (Id. ¶¶ 14-15). PV claims that Defendants’ business model is to
  fraudulently claim ownership of marks and procure trademark registrations for
  Mexican brands in order to eliminate competition from other importers and
  distributors. (Id. ¶¶ 20-21). PV specifically alleges that Defendants intentionally and
  falsely claim ownership, supply incorrect dates of first use, and submit third parties’
  specimens in their trademark applications. (Id. ¶¶ 21-22).

         PV alleges that Defendants are not exclusive distributors for any of the products
  and, without rightful ownership, Defendants fraudulently appropriated trademarks for
  the following Mexican brands: LA MILAGROSA, NUNN CARE, ALIPOTEC, and
  LA TIA MANA. (Id. ¶¶ 23-56). PV claims that Defendants used these fraudulently
  procured trademark registrations to report PV’s use of the marks on the ecommerce
  platforms as trademark infringement and have PV’s product listings removed. (Id. ¶¶
  57-59).

         As a result of these removals, PV has allegedly suffered monetary and
  reputational damages and is barred from selling the products on the ecommerce
  platforms. (Id. ¶¶ 33, 40, 52, 56, 58-60).

        Based on these allegations, PV asserts six claims for relief for violations of
  section 38 of the Lanham Act: (1) fraudulent trademark registration of LA
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 4 of 14 Page ID #:737


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

  MILAGROSA pursuant to 15 U.S.C. § 1120; (2) fraudulent trademark registration of
  NUNN CARE pursuant to 15 U.S.C. §1120; (3) fraudulent trademark registration of
  ALIPOTEC pursuant to 15 U.S.C. § 1120; (4) fraudulent trademark registration of LA
  TIA MANA pursuant to 15 U.S.C. § 1120; (5) unfair competition pursuant to
  California Business & Professions Code section 17200; and (6) common law unfair
  competition. (Id. ¶¶ 42-137).

  II.   REQUESTS FOR JUDICIAL NOTICE

          Judicial notice is appropriate under Federal Rule of Evidence 201 for facts “not
  subject to reasonable dispute,” because they are either “generally known within the
  trial court’s territorial jurisdiction” or “can be accurately and readily determined from
  sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
  Judicial notice is also appropriate for documents on which the complaint necessarily
  relies, and for matters of public record, provided the authenticity is not contested. Lee
  v. City of L.A., 250 F.3d 668, 688-89 (9th Cir. 2001).

        Both parties submitted supplementary documents for the Court to consider.

        A.     PV’s Requests

          There are twenty-six documents, Exhibits A-Z, attached to PV’s FAC. (Docket
  No. 45-1). These documents include but are not limited to the following: Defendants’
  trademark applications for the marks at issue, the specimen Defendants submitted in
  their applications, the specimens third parties used, and emails from ecommerce
  platforms notifying PV of the removal of their product listings in response to
  Defendants’ trademark infringement complaints (“removal notices”). Under Rule 10,
  written instruments attached as exhibits to a pleading are part of the pleading for all
  purposes. Fed. R. Civ. P. 10. Therefore, the Court will consider these documents.

        PV also attached four more documents, Exhibits 1-4, to its Opposition. (Docket
  No. 69-1). Exhibit 1 is a declaration of Alvaro Pastor, although PV does not
  adequately explain what Exhibits 2-4 are, it appears they are offered to show the
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 5 of 14 Page ID #:738


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

  requirements for filing trademark infringement claims on the ecommerce platforms.
  (Opp’n at 6-7; Docket No. 69-1). Because the Court did not rely on these documents
  in the disposition of this Motion and consideration would not change the outcome,
  PV’s request as to these four documents is DENIED as moot.

         B.    Defendants’ Requests

        Defendants attached seven documents, Exhibits A-G, to their Motion and insist
  the “Court must take judicial notice of [Defendants’] trademark registrations” for the
  marks at issue because they are public records not subject to dispute. (Mot. at 10-11;
  Docket No. 55-2-55-8). PV does not oppose Defendants’ request, which is
  GRANTED. See Lee, 250 F.3d at 688-89.

         Defendants also attach a third party’s petition for trademark cancellation filed
  against Defendants as Exhibit H to the Motion. (Docket No. 55-9). Exhibits I and J
  are Innovacion Natural’s Statement of Information and PV’s Articles of Incorporation,
  respectively, both filed with the California Secretary of State. (Docket Nos. 55-10, 55-
  11). These documents are not pertinent to the limited purposes of the Court’s
  disposition of this Motion. Therefore, Defendants’ request as to Exhibits H, I, and J is
  DENIED as moot.

        Defendants also attach Exhibit K to their Reply, which appears to be a notice of
  opposition PV filed in response to one of Defendants trademark registration
  applications. (Docket No. 70-1). Defendants do not request the Court to take judicial
  notice of this document and it is unclear why it is attached. (See Reply). But assuming
  that Defendants’ intention is that it be judicially noticed, that request is DENIED as
  moot.

  III.   DISCUSSION

         Defendants move to dismiss PV’s FAC under Rules 12(b)(1), 12(b)(6), and
  12(b)(7) for a lack of subject matter jurisdiction, failure to state a claim, and failure to
  join required parties under Rule 19. (See generally Mot.). Defendants raise three main
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 6 of 14 Page ID #:739


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

  arguments in their Motion. (Id.) First, PV lacks standing to pursue any of its claims.
  (Id. at 11). Second, PV’s false registration claims should be dismissed for a failure to
  state a claim under Rule 12(b)(6) and for a failure to meet Rule 9(b)’s heightened
  pleading standard. (Id. at 16). Third, PV failed to join required parties whose interests
  may be affected and could subject Defendants to multiple inconsistent obligations. (Id.
  at 17).

        A.     Rule 12(g)(2)

       As a preliminary matter, PV argues that Rule 12(g)(2) bars Defendants’ Rule 12
  Motion. (Opp’n at 3-5).

         Rule 12(g)(2) states that “[e]xcept as provided in Rule 12(h)(2) or (3), a party
  that makes a motion under this rule must not make another motion under this rule
  raising a defense or objection that was available to the party but omitted from its earlier
  motion.” Fed. R. Civ. P. 12(g)(2).

         PV asserts that the claims for relief in the FAC are essentially the same as those
  in PV’s original Complaint, so Defendants could have raised Rule 12(b) defenses
  either in the NJ Motion or the Answer filed in response to PV’s Complaint. (Id. at 4-
  5).

        Despite PV’s assertions, the fourth, fifth, and sixth claims for relief in the FAC
  were not asserted in the Complaint. The fourth claim is a fraudulent registration claim
  about a mark that was not in the Complaint. (See FAC). The fifth and sixth claims,
  while similar, are not the same as the unfair competition claim brought under New
  Jersey law in the Complaint. (FAC, Complaint). Because the fourth, fifth, and sixth
  claims in PV’s FAC were not asserted in the original Complaint, Defendants could not
  have raised any defenses against these claims in the NJ Motion. Fed. R. Civ. P.
  12(g)(2); Hall v. W. Refin. Retail, LLC, No. CV 19-0855 VAP (SKx), 2020 WL
  3891453, at *5 (C.D. Cal. Apr. 24, 2020) (holding that Rule 12(g) did not preclude
  defendants from asserting defenses against a party added to the amended complaint).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 7 of 14 Page ID #:740


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

        Accordingly, Rule 12(g)(2) does not bar Defendants from raising the 12(b)
  defenses in its Motion against PV’s fourth, fifth, and sixth claims for relief.

         The first, second, and third claims for relief, however, were asserted in the
  Complaint. (See Compl.). Although Defendant’s NJ Motion was based solely on
  personal jurisdiction, Defendants’ Answer to the Complaint set forth the same defenses
  asserted in the Motion currently before the Court. (See generally NJ Motion; Answer).
  The defenses in Defendants’ Answer are not explicitly referred to as “12(b)” defenses,
  but the substance is nearly identical to the defenses raised in the Motion – namely, lack
  of standing and failure to allege fraud with sufficient specificity. (See Answer).

          Notably missing from Defendants’ Answer is the affirmative defense for failure
  to join required parties under Rule 19. (See id.). Because Defendants did not raise this
  12(b)(7) defense in either the NJ Motion or Answer, Rule 12(g)(2) bars Defendants
  from raising it now. Fed. R. Civ. P. 12(g)(2).

         Defendants argue that not only are there new factual allegations in the FAC but
  also the Motion raises defenses that classify as exceptions to Rule 12(g)(2). (Reply at
  2-3).

         Defendants’ Motion raises 12(b)(1), a lack of subject matter jurisdiction, as its
  first defense against all of PV’s claims for relief. (Mot. at 11). Lack of subject matter
  jurisdiction is listed under Rule 12(h)(3) as a clear exception to Rule 12(g)(2). Fed. R.
  Civ. P. 12(g)(2). Rule 12(h)(3) provides that if a “court determines at any time that it
  lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.
  12(h)(3). Thus, contrary to PV’s assertion, Rule 12(g)(2) does not bar Defendants
  from raising the lack of subject matter jurisdiction as a defense in the Motion.

         Defendants’ Motion also raises Rule 12(b)(6) as a defense, which Rule 12(h)(2)
  addresses. (Mot. at 14, 25). Rule 12(h)(2) is another exception to Rule 12(g)(2) that
  permits 12(b)(6) and 12(b)(7) defenses to be raised in a pleading permitted or ordered
  under Rule 7(a), a judgment on the pleadings motion, or at trial. Fed. R. Civ. P. 12
  (h)(2).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 8 of 14 Page ID #:741


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

        Here, Defendants raised their Rule 12(b)(1) and 12(b)(6) defenses in the Answer
  — a pleading — in a manner consistent with Rule 12(g)(2) and its exceptions, so it
  does not appear that the Motion was filed as a delay tactic. Aetna Life Ins. Co. v. Alla
  Med. Servs., Inc., 855 F.2d 1470, 1475 n.2 (9th Cir. 1988) (“The philosophy
  underlying Rule 12(g) is simple and basic: a series of motions should not be permitted
  because that results in delay and encourages dilatory tactics.”) (internal brackets
  omitted).

         It would be counterproductive to bar Defendants from asserting these defenses
  now based on a hyper-technical reading of Rule 12(g)(2). Therefore, in the interest of
  judicial efficiency, the Court will address the Rule 12(b)(1) and 12(b)(6) defenses
  raised in Defendants’ Motion. Hazzouri v. W. Pittston Borough, 416 F. Supp. 3d 405,
  413 (M.D. Pa. 2019), reconsideration denied, No. CV 18-1982, 2019 WL 5963179
  (M.D. Pa. Nov. 13, 2019) (“[A] technical reading of Rule 12(g). . . to prevent the
  defendant . . . from bringing the instant arguments now would inevitably lead the
  defendant to filing a Rule 12(g)(2)(A) motion and moving for judgment on the
  pleadings on the same basis pursuant to Rule 12(c).”).

        B.     Subject Matter Jurisdiction

        Defendants argue that PV’s entire FAC should be dismissed under Rule 12(b)(1)
  because PV lacks standing to bring its fraudulent trademark registration claims and the
  Court lacks subject matter jurisdiction over the remaining state and common law
  claims. (Mot. at 11, 14).

          To satisfy Article III's standing requirements, “a plaintiff must show ‘injury in
  fact,’ causation, and redressability” “at the time the action commences.” Friends of the
  Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 168-91 (2000) (citations
  omitted).

               1. Injury


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              8
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 9 of 14 Page ID #:742


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
  Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

         According to Defendants, PV has not suffered a concrete and particularized
  injury because the entity identified in the ecommerce platforms’ removal notices is
  Innovacion Natural, LLC, an entity separate from PV. (Mot. at 12). Specifically,
  Defendants assert that — other than PV stating that it is “Doing Business As”
  Innovacion Natural — PV has not shown a connection between PV and Innovacion
  Natural. (Id.). This argument is disingenuous because Defendants in their Motion
  acknowledge that Innovacion Natural, LLC, is a company that PV formed. (Id.)
  Nonetheless, Defendants attempt to take this argument a step further and assert that
  because PV failed to allege ownership rights in the marks at issue, PV lacks standing to
  pursue a claim under § 1120. (Reply at 4)

         In opposition, PV argues that even though the removal notices were addressed to
  Innovacion Natural LLC, PV has standing to bring the claims because PV alleged in
  the FAC that PV does business as Innovacion Natural. (Opp’n at 6). PV also asserts
  that Innovacion Natural does not have any accounts on the ecommerce platforms and
  that PV sold all the goods listed on there. (Id.). PV contends that it pled a concrete
  and particularized injury: “the takedown or removal of the listing for products” it was
  selling under the marks at issue on the ecommerce platforms. (Id.).

         Defendants appear to agree and acknowledge that PV alleged that as a result of
  the removal requests Defendant submitted, PV — not Innovacion Natural, LLC — is
  “no longer permitted to sell” certain products on the ecommerce platforms. (Mot. at
  11-12) (citing Compl.). Under section 1120, “[a]ny person who shall procure
  registration . . . of a mark by a false or fraudulent declaration . . . shall be liable in a
  civil action by any person injured thereby.” 15 U.S.C. § 1120.

         Here, PV alleges that Defendants fraudulently procured the registration for the
  marks at issue, and as a result, Defendants reported PV for trademark infringement and
  left PV unable to sell products on the ecommerce platforms. (FAC ¶¶ 23-59). These
  allegations are sufficient to constitute a concrete and particularized injury under section
  1120. Lujan v. Defs. of Wildlife, 504 U.S. 555, 563 (1992) (“But the ‘injury in fact’
  test requires . . . the party seeking review be himself among the injured.”) (quoting
  Sierra Club v. Morton, 405 U.S. 727, 734 (1972)).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              9
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 10 of 14 Page ID #:743


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
   Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

               2. Causation

        Defendants also argue that PV’s alleged injury cannot be attributed to
   Defendants because it was dependent on the decisions of the ecommerce platforms
   who are not before the Court. (Mot. at 12-13).

          Because the ecommerce platforms removed PV’s product listings in response to
   Defendants’ trademark infringement claims against PV, PV contends that the removal
   constitute a concrete and particularized injury directly traceable to Defendants. (Opp’n
   6-7). The Court agrees with PV. Defendants reported PV’s use of the marks for
   trademark infringement to effectuate the exact outcome that constitutes PV’s alleged
   injury — the ecommerce platforms’ removal of PV’s product listings.

               3. Redressability

         Defendants also argue that a favorable decision would likely not redress PV’s
   alleged injury because an ecommerce platform’s decision to re-list products is
   independent of the cancellation of the trademarks at issue. (Mot. at 13, Reply at 5).

            In opposition, PV argues a favorable decision, namely the cancellation of
   Defendants’ “fraudulently procured registrations,” would result in PV being able to re-
   list its products on the ecommerce platforms because those platforms require valid
   trademark registrations to “takedown” competitors’ listings. (Opp’n at 7). The Court
   agrees with PV that, if PV’s fraudulent trademark registrations claims are successful,
   that would eliminate the basis that Defendants allegedly used for their infringement
   claims against PV and remedy PV’s alleged injury. Lujan, 504 U.S. at 568.

          The Court notes that Defendants dedicate an exorbitant amount of their briefing
   to arguing that PV has not shown ownership rights in the marks at issue; however,
   proof of ownership is not required for fraudulent trademark registration claims under
   15 U.S.C. § 1120. The Court determines that PV has standing to bring these fraudulent
   trademark registration claims, along with the derivative state law and common law
   claims.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 11 of 14 Page ID #:744


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
   Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

          Accordingly, the Court DENIES Defendants’ Motion to Dismiss PV’s FAC for
   a lack of subject matter jurisdiction.

         C.     Failure to State a Claim

         In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
   Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
   Circuit progeny.

          “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
   cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
   legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
   motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
   claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
   Twombly, 550 U.S. at 570). The Court must disregard allegations that are legal
   conclusions, even when disguised as facts. See id. at 681 (“It is the conclusory nature
   of respondent’s allegations, rather than their extravagantly fanciful nature, that
   disentitles them to the presumption of truth.”); Eclectic Props. E., LLC v. Marcus &
   Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded
   complaint may proceed even if it strikes a savvy judge that actual proof is improbable,’
   plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line between
   possibility and plausibility.’” Eclectic Props., 751 F.3d at 995 (quoting Twombly, 550
   U.S. at 556-57) (internal citations omitted).

          The Court must then determine whether, based on the allegations that remain
   and all reasonable inferences that may be drawn therefrom, the complaint alleges a
   plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
   complaint states a plausible claim for relief is ‘a context-specific task that requires the
   reviewing court to draw on its judicial experience and common sense.’” Ebner v.
   Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
   the facts as pleaded in the complaint indicate that there are two alternative
   explanations, only one of which would result in liability, “plaintiffs cannot offer
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 12 of 14 Page ID #:745


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
   Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

   allegations that are merely consistent with their favored explanation but are also
   consistent with the alternative explanation. Something more is needed, such as facts
   tending to exclude the possibility that the alternative explanation is true, in order to
   render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
   Somers, 729 F.3d at 960.

                1. Fraudulent Trademark Registration Claims

           Defendants move to dismiss PV’s fraudulent trademark registration claims for a
   failure to state a claim under Rule 12(b)(6) and a failure to meet Rule 9(b)’s heightened
   pleading standard. (Mot. at 16). Defendants aver that PV has neither shown that it is
   the rightful owner of the marks nor alleged falsity as required for a section 1120 claim.
   (Id. at 17). Defendants argue that because trademark rights are territorial in nature, PV
   and Mexican manufacturers’ use of the marks in Mexico does not give them superior
   rights to registration and use in the United States. (Id. at 18). Defendants also assert
   that they had no notice of prior use in the United States and assert that they are the
   rightful owners. (Id.).

         To support their territorial argument, Defendants cite inapposite case law,
   including Grupo Gigante SA De CV v. Dallo & Co., 391 F.3d 1088, 1094 (9th Cir.
   2004). (Mot. at 19). Grupo was a trademark infringement case that necessarily
   focused on ownership rights and exceptions to the territoriality principle in trademark
   law. Grupo, 391 F.3d 1088. However, as the Court already noted and PV correctly
   argues, proof of ownership is not required to assess the sufficiency of PV’s fraudulent
   trademark registration claims. (Opp’n at 2, 15).

           PV argues that it alleged that the USPTO relied on false representations
   Defendants made about material facts in their trademark applications to grant
   Defendants the registrations at issue, and this proximately caused Plaintiff damage.
   (Id. at 13). PV identifies specific paragraphs in the FAC to demonstrate that there are
   sufficient factual allegations to support fraudulent trademark registration claims. (Id.
   at 9-11).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              12
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 13 of 14 Page ID #:746


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
   Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

          PV alleges that Defendants intentionally submitted doctored specimens and third
   parties’ specimens that they claimed as their own in order to procure trademark
   registrations. (FAC ¶¶ 24-26). Throughout the FAC, PV alleges incidents in which
   Defendants fraudulently appropriated and procured the marks at issue, which resulted
   in PV being prohibited from selling products on ecommerce platforms. (Id. ¶¶ 27-56,
   59-60). PV’s FAC specifically alleges that Defendants fraudulently obtained the
   trademarks despite knowing of other third parties’ use and ownership of the marks.
   (Id.).

          Under Rule 9(b), a party alleging fraud must state with particularity the
   circumstances constituting fraud or mistake, but intent and knowledge may be alleged
   generally. Fed. R. Civ. P. 9. Based on the foregoing and accepting all the facts alleged
   as true, the Court determines that PV sufficiently pled plausible claims for fraudulent
   registration of the marks at issue.

          Accordingly, because PV pled plausible fraudulent trademark registration claims
   and met Rule 9(b)’s pleading standard, Defendants Motion to Dismiss PV’s fraudulent
   registration claims is DENIED.

                2. Unfair Competition Claims

          Defendants also argue that PV’s remaining claims for unfair competition under
   California law and common law are duplicative of the fraudulent trademark
   registration claims and must be dismissed as well. (Mot. at 24-25). Defendants
   contend that PV’s pleading is deficient because PV did not identify illegal business
   practices that Defendants allegedly committed. (Reply at 15).

          PV agrees that the unfair competition claims are premised on the same
   allegations as the fraudulent trademark registration claims but asserts that PV
   adequately pled fraud. (Opp’n at 8, 16).

          An alleged violation of a law is sufficient to support an unfair competition claim
   in California. Saunders v. Superior Ct., 27 Cal. App. 4th 832, 838, 33 Cal. Rptr. 2d
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              13
Case 2:19-cv-08381-MWF-AFM Document 72 Filed 12/11/20 Page 14 of 14 Page ID #:747


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 19-8381-MWF (AFMx)                    Date: December 11, 2020
   Title:   Pastor Villareal Inc. v. Borderland Traders LLC et al.

   438 (1994) (“The ‘unlawful’ practices prohibited by section 17200 are any practices
   forbidden by law.”). Here, the parties agree that PV’s unfair competitions are
   premised on the fraudulent trademark registration claims for alleged violations of
   section 1120. As the Court already addressed the sufficiency of PV’s pleadings for
   these claims, the Court determines that PV also pled plausible unfair competition
   claims.

       Accordingly, Defendants’ Motion to Dismiss PV’s unfair competition claims is
   DENIED.

   IV.   CONCLUSION

       For the foregoing reasons, the Defendant’s Motion to Dismiss PV’s FAC is
   DENIED.

         Defendants shall file an answer to the FAC by no later than January 5, 2021.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              14
